                                            Case 3:16-cr-00430-CRB Document 55 Filed 09/24/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5                             IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       USA,                                             Case No. 16-cr-00430-CRB-1
                                   9                    Plaintiff,
                                                                                            ORDER DENYING COMPASSIONATE
                                  10              v.                                        RELEASE
                                  11       JOHNSON,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13          Terrance Johnson has moved for compassionate release under 18 U.S.C. § 3582(c)(1)(A).
                                  14   See generally Mot. (dkt. 43). The Court determines that Mr. Johnson has not satisfied the
                                  15   requirements of that statute or the applicable Sentencing Commission policy statement. See
                                  16   U.S.S.G. § 1B1.13 cmt n.1. Mr. Johnson’s motion for compassionate release is therefore denied.
                                  17   The Court determines that there is no need for oral argument.
                                  18          18 U.S.C. § 3582(c)(1)(A) provides that a “court may not modify a term of imprisonment
                                  19   once it has been imposed except . . . upon motion of the Director of the Bureau of Prisons, or upon
                                  20   motion of the defendant.” A defendant may bring a § 3582(c) motion after he has “fully exhausted
                                  21   all administrative rights to appeal a failure of the Bureau of Prisons” to bring the motion on his
                                  22   behalf, or after “the lapse of 30 days from the receipt of such a request by the warden of the
                                  23   defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).1
                                  24          After considering the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent that
                                  25   they are applicable,” a court may grant a § 3582(c) motion to reduce a defendant’s sentence “if it
                                  26
                                  27
                                       1
                                        The parties agree that Mr. Johnson satisfied § 3582(c)(1)(A)’s exhaustion requirement. See
                                       Mot. at 4; Opp’n (dkt. 47) at 2. On July 22, 2020, Mr. Johnson requested that his facility’s Acting
                                  28   Warden move for his release, and on September 2, 2020, the Warden denied his request. See
                                       Karmel Dec’l. (dkt. 48-2) at 2–3.
                                           Case 3:16-cr-00430-CRB Document 55 Filed 09/24/20 Page 2 of 4




                                   1   finds that . . . extraordinary and compelling reasons warrant such a reduction,” id.

                                   2   § 3582(c)(1)(A)(i), or if “the defendant is at least 70 years of age” and meets certain additional

                                   3   requirements, id. § 3582(c)(1)(A)(ii). A sentence reduction under § 3582(c) must be “consistent

                                   4   with applicable policy statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A); see

                                   5   also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding that the Sentencing Commission

                                   6   policy statement applicable to 18 U.S.C. § 3582(c)(2) remains mandatory after United States v.

                                   7   Booker, 543 U.S. 220 (2005)).

                                   8           Although § 3582 does not define the term “extraordinary and compelling reasons,” the

                                   9   Sentencing Commission has enumerated circumstances constituting “extraordinary and

                                  10   compelling reasons” to reduce a defendant’s sentence. See U.S.S.G. § 1B1.13 cmt n.1. As

                                  11   relevant here, if the defendant suffers from “a terminal illness (i.e., a serious and advanced illness

                                  12   with an end of life trajectory)” or “a serious physical or mental condition, . . . serious functional or
Northern District of California
 United States District Court




                                  13   cognitive impairment, or . . . deteriorating physical or mental health because of the aging process

                                  14   . . . that substantially diminishes the ability of the defendant to provide self-care within the

                                  15   environment of a correctional facility and from which he or she is not expected to recover,” the

                                  16   “extraordinary and compelling reasons” standard is satisfied. See U.S.S.G. § 1B1.13 cmt.

                                  17   n.1(A)(i)(i)–(ii).2

                                  18           The Sentencing Commission has also directed that a court may grant compassionate

                                  19   release only if it determines that “[t]he defendant is not a danger to the safety of any other person

                                  20   or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). Section

                                  21   3142(g), in turn, requires courts to “take into account” four factors when determining the

                                  22   defendant’s dangerousness: (1) “the nature and circumstances of the offense charged,” (2) “the

                                  23   weight of the evidence against the person,” (3) “the history and characteristics of the person,” and

                                  24

                                  25
                                       2
                                         The standard is also satisfied if “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a
                                       serious deterioration in physical or mental health because of the aging process; and (iii) has served
                                  26   at least 10 years or 75% of his or her term of imprisonment, whichever is less,” U.S.S.G. § 1B1.13
                                       cmt. n.1(B), or in certain circumstances requiring the defendant to care for minor children or a
                                  27   spouse or registered partner, id. § 1B1.13 cmt. n.1(C). Finally, a catch-all provides for relief if the
                                       Director of the Bureau of Prisons determines that “there exists in the defendant’s case an
                                  28   extraordinary and compelling reason other than, or in combination with,” the above-described
                                       circumstances. Id. § 1B1.13 cmt. n.1(D).
                                                                                          2
                                           Case 3:16-cr-00430-CRB Document 55 Filed 09/24/20 Page 3 of 4




                                   1   (4) “the nature and seriousness of the danger to any person or the community that would be posed

                                   2   by the person’s release.” 18 U.S.C. § 3142(g).

                                   3          Mr. Johnson has not satisfied these requirements. Because Mr. Johnson is 36 years old,

                                   4   see PSR (dkt. 21) at 3, he must show “extraordinary and compelling reasons” for a sentence

                                   5   reduction, see 18 U.S.C. § 3582(c)(1)(A)(i). Mr. Johnson contends that his medical conditions

                                   6   warrant his early release in light of the COVID-19 pandemic. Mot. at 1. He points to his sinus

                                   7   arrhythmia, hypertension, depression, and premature birth. Reply (dkt. 51) at 5–10. The Court

                                   8   has reviewed Mr. Johnson’s medical records and finds that Mr. Johnson may be suffering from

                                   9   hypertension, though his August 20, 2020 appointment (where he complained of hypertension)

                                  10   revealed no significant findings. Exhibit 1-A (dkt. 51-1) at 1. Regardless, CDC guidance suggests

                                  11   that common hypertension might not be an increased risk factor. Although the CDC states that

                                  12   hypertension has “been associated with increased illness severity and adverse outcomes,” see
Northern District of California
 United States District Court




                                  13   CDC, “Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus

                                  14   Disease (COVID-19),” updated Sept. 10, 2020, available at

                                  15   https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html

                                  16   (last visited Sept. 23, 2020), the CDC also states that “it is unclear at this time if hypertension is an

                                  17   independent risk factor for severe illness from COVID-19,” see CDC, “Clinical Questions About

                                  18   COVID-19: Questions and Answers,” updated Aug. 4, 2020, available at

                                  19   https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html#patients-with-hypertension (last visited

                                  20   Sept. 23, 2020). And although pulmonary hypertension is a risk factor, see CDC, “People with

                                  21   Certain Medical Conditions,” updated Sept. 11, 2020, available at

                                  22   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

                                  23   (last visited Sept. 23, 2020), Mr. Johnson does not claim to have pulmonary hypertension. Nor

                                  24   does Mr. Johnson have other serious medical conditions. Nothing indicates that the chest pain and

                                  25   sinus arrhythmia that Mr. Johnson experienced in February 2020 have persisted. And the CDC

                                  26   does not recognize either depression or premature birth as risk factors for adults. See id.

                                  27          Because the Court concludes that Mr. Johnson has not shown “extraordinary and

                                  28   compelling reasons” for a sentence reduction, the Court need not consider whether Johnson is a
                                                                                          3
Case 3:16-cr-00430-CRB Document 55 Filed 09/24/20 Page 4 of 4
